Citation Nr: 0300544	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  01-08 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for laceration scar, left eyebrow.   


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action of the 
RO.  The veteran was sent notice of this decision later 
that same month.  A notice of disagreement was received in 
August 2001 and the RO issued a statement of the case in 
October 2001.  The veteran perfected his appeal by 
submitting a substantive appeal in October 2001.  

The Board notes that while the claim on appeal has been 
limited to consideration of the severity of the service-
connected scar, the veteran, through his assertions, 
appears to raising a claim for service connection for 
headaches, previously denied in May 1992.  However, as 
this matter has not been adjudicated by the RO, it is not 
properly before the Board, and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claim on appeal has been 
accomplished.  

2.  The rating criteria for evaluating skin disabilities 
were changed during the course of this appeal.  Neither 
version of the criteria is more favorable to the veteran. 

3.  The veteran's service-connected laceration scar, left 
eyebrow, measuring 1.8 cm. long, and assessed as "faint," 
is not disfiguring; is not unstable or superficial and 
poorly nourished with repeated ulceration, or with 
tenderness and pain on objective demonstration; and does 
not result in any functional limitation.  



CONCLUSION OF LAW

The criteria for an increased (compensable) rating higher 
for laceration scar, left eyebrow have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2000-2002); 67 Fed. Reg. 49596 
(2002) (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law during the pendency 
of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and 
implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim and define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(b), (c) (2002).  

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim for increased rating at this time, 
as all notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.

Through the March 2001 rating decision and the October 
2001 statement of the case, the veteran and his 
representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence that has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran and his 
representative have received sufficient notice of the 
information and evidence needed to support his claim, and 
provided ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, there is 
no indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA, is 
not here at issue.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a November 
2002 letter, the Board provided the veteran and his 
representative notice of recent changes in the applicable 
rating criteria and afforded them the opportunity to 
submit additional evidence or argument.  In a December 
2002 response, the veteran indicated that he had not 
further evidence or argument to submit.  

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim-specifically, 
arranging for the veteran to undergo a VA examination in 
connection with the claim.  The Board notes that neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the claim at this juncture, without first accomplishing or 
directing any additional notification and/or development 
action.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the 
merits.


I.  Background

In an October 1986 rating action, service connection was 
granted and a noncompensable rating assigned for 
laceration scar, left eyebrow, effective June 26, 1986.  
In a May 1992 rating action, the RO denied the veteran's 
claim for an increased rating for the service-connected 
scar, as well as denied a claim for service connection for 
headaches as secondary to that scar.  The veteran did not 
appeal either determination.  The veteran submitted a 
claim for increase in December 2000.  

The veteran was afforded a VA examination in February 2001 
at which time the complete claims folder, including VA 
treatment records, was reviewed.  The history of the 
veteran's in-service injury to the eyebrow was noted.  The 
veteran reported that since that accident, he had 
headaches and his eyelid would "jump."  He also reported 
that the scar was so bad that people would stop him and 
ask about it.  

Physical examination of the left eyebrow revealed a faint, 
vertical scar on the medial side, measuring 1.8 cm. long.  
It was non-tender to palpation.  There were no keloids, 
swelling depression or ulceration.  The examiner further 
noted that the scar was difficult to see and there was no 
disfigurement  There was no fluttering of either eye 
noted.  The diagnosis was that of status-post laceration 
of the left eyebrow with faint scarring.  The examiner 
further opined that it was likely that none of the 
symptoms complained of by the veteran (specifically, 
headache or eye flutter) is secondary to the laceration of 
the left eyebrow.

II.  Analysis

The veteran contends that his service-connected left 
eyebrow scar is more severe than the current 
noncompensable rating indicates.  Disability evaluations 
are determined by comparing a veteran's present 
symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 
(2002), to be codified at 38 C.F.R. § 4.118.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  Karnas, 1 Vet. App. 
at 312- 13 (1991).

While the RO has not had the opportunity to consider the 
claim under the revised criteria, the veteran and his 
representative were provided a copy of the new rating 
criteria and afforded the opportunity to present 
additional evidence and argument.  As such, the Board 
finds that there is no prejudice to the veteran in the 
Board considering both versions of rating criteria, and 
applying the more favorable result.  Thus, the Board will 
proceed to analyze the veteran's claim for increase under 
both sets of criteria to determine if one is more 
favorable to him.  See VAOGCPREC 3-2000; 65 Fed. Reg. 
33422 (2000).  If an increase is warranted based solely on 
the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  Id.

Under the rating criteria in effect prior to August 30, 
2002 (and at the time of the March 2001 rating decision 
culminating in the instant appeal), disfiguring scars of 
the head, face or neck were rated under Diagnostic Code 
7800.  Under that Code, complete or exceptionally 
repugnant deformity on one side of the face or marked or 
repugnant bilateral disfigurement warranted a 50 percent 
evaluation.  Severe scarring, especially if it produced a 
marked or unsightly deformity of the eyelids, lips, or 
auricles warranted a 30 percent evaluation.  Moderately 
disfiguring scars warranted a 10 percent evaluation.  
Slight disfiguring scars of the head, face, or neck 
warranted a noncompensable evaluation.  38 C.F.R. 4.118, 
DC 7800 (2000-2002).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 7803, superficial and poorly 
nourished scars with repeated ulceration warranted a 10 
percent rating.  Scars that are superficial and tender and 
painful on objective demonstration warranted a 10 percent 
rating under Diagnostic Code 7804.  Finally, scars that 
limit the function of any part affected are rated based 
upon limitation of function of the part affected.  
Diagnostic Code 7805.

Under the revised criteria, disfigurement of the head, 
face or neck with one characteristic of disfigurement is 
rated as 10 percent disabling.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features, or; with two or 
three characteristics of disfigurement, a 20 percent 
rating is warranted.  67 Fed. Reg. 49596 (2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7800).  

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  scar 5 or more 
inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) at widest part; surface contour of 
scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Id.

Under Diagnostic Code 7803, superficial, unstable scars 
are rated as 10 percent disabling.  Note (1) under the 
Code describes an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over 
the scar.  Note (2) describes a superficial scar as one 
not associated with underlying soft tissue damage.  67 
Fed. Reg. 49596 (2002) (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7803).  

Under Diagnostic Code 7804, superficial scars which are 
painful on examination are to be rated as 10 percent 
disabling.  Note (1) describes a superficial scar as one 
not associated with underlying soft tissue damage.  67 
Fed. Reg. 49596 (2002).  (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7804) 

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of the affected part.  67 Fed. Reg. 
49596 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7805).

The Board also points out that, in every instance where 
the minimum schedular evaluation requires residuals and 
the schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2000-2002).  

In the present case, the veteran has complained of 
headaches that he attributes to the in-service injury that 
resulted in the left eyebrow scar. As noted in the 
introduction above, that matter is the subject of an issue 
that is not properly before the Board, and that is being 
referred to the RO for appropriate action.  

Specific to severity of the scar (the service-connected 
disability under consideration), the veteran has reported 
that he feels the scar is disfiguring, and that it results 
in eyelid fluttering.  Based upon a review of the medical 
evidence, however, the Board finds that an increased 
rating is not warranted under either the former or revised 
rating criteria.  On clinical examination, the 1.8 cm scar 
was described as faint and "difficult to see" and the 
examiner noted that there was no disfigurement.  The 
examiner further noted that the scar was not tender to 
palpation and there were no keloids, swelling depression 
or ulceration.  Finally, the examiner commented that it 
was likely that none of the symptoms complained of by the 
veteran (to include any eye flutter) is secondary to the 
laceration of the left eyebrow.

Inasmuch as the veteran's small, faint service-connected 
scar is not disfiguring, is not superficial and poorly 
nourished with repeated ulceration, or with tenderness and 
pain on objective demonstration, and does not result any 
functional limitation,  an increased rating under the 
rating criteria in effect prior to August 2002 is not 
warranted.  Similarly, absent evidence of any of the 8 
characteristics of disfigurement, or any finding is 
superficial and unstable or painful on examination, or 
that the scar even affects function (to include eyelid 
fluttering, as asserted), much less that it results in 
functional limitation, an increased rating under the 
revised criteria is not warranted.   

Because the Board is charged with considering all 
regulations that are potentially applicable through the 
assertions and issues raised in the record (see Schafrath, 
1 Vet. App. at 589), the Board also has considered whether 
the record presents a basis for assignment of an increased 
rating in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  However, the criteria for invoking 
the procedures set forth in that regulation are not met.  
The Board acknowledges the veteran's complaints; however, 
it has not been shown by the competent, credible evidence 
of record that the veteran's service-connected left 
eyebrow scar, alone, has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), or necessitated frequent periods of 
hospitalization, or that the disability otherwise presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the normal schedular 
rating criteria.  In the absence of evidence of such 
factors as those outlined above, the Board is not required 
to refer the claim for compliance with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Under these circumstances, the claim for a compensable 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

An compensable rating for service-connected laceration 
scar, left eyebrow, is denied.   


		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

